 

oe Te re
’ | Pet Bey
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case Bean Blaser But

Perret PEATE this na
i esarmeaeeny Sten te

DEC 20 2019

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA | 3 CLERK US DIST RIG? COURT

OUTHERN DISTRICT_A a

  

ALIEORILA °
ME wo

 

UNITED STATES OF AMERICA JUDGMENT IN A CRINHNAL-GASE20
Vv. : (For Offenses Committed On or After November I, 1987)
FEDERICO SANCHEZ-RAMOS Case Number: 19CR2905-DMS
Zainab Khan FD
Defendant’s Attorney
USM Number © 86434298
ct -
THE DEFENDANT:

pleaded guilty to count(s) 1 of the Superseding Information

 

L] was found guilty on count(s)}

 

_ after a plea of not guilty. .
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325 - UNLAWFUL ATTEMPTED ENTRY BY AN ALIEN 1s
(FELONY)
The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
Li The defendant has been found not guilty on count(s) .
Count(s) In underlying Information is dismissed on the motion of the United States, - —
Assessment : $100.00
KL
LI] JVTA Assessment*: .
_ *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
I No fine CL] Forfeiture pursuant to order filed , included herein.

 

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

December 20, 2019

Date of Imposition of Sentence

   

 

     

HON. Dana M. Sabtaw .
UNITED STATES DISTRICT JUDGE
 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: FEDERICO SANCHEZ-RAMOS Judgment - Page 2 of 2
CASE NUMBER: 19CR2905-DMS

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
NINE (9) MONTHS.

OO.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
O at AM. "on

 

 

O_ as notified by the United States Marshal.

‘The defendant must surrender for service of sentence at the institution designated by the Bureau of

Prisons:

CO) onor before

Li as notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

 

 

_s with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By ~ DEPUTY UNITED STATES MARSHAL

19CR2905-DMS
